DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The amendment filed on 03/07/2022 has been entered. Claims 16 and 20 have been canceled and thus Claims 1-15 and 17-19 are currently pending and are under examination.

Moot Rejections
	Claims 16 and 20 have been canceled and thus the 102(a)(1) rejections of the canceled claims are now moot.

REASONS FOR ALLOWANCE
The examiner’s statement of reasons for allowance has been set forth in the Office Action mailed on 11/05/2021 and is reiterated herein.
	The closest prior art reference is Patent application publication number US2020/0039908A1 (US’908, effectively filed on Apr. 5, 2017; cited in Office Action 11/05/2021).
	US’908 teaches in Fig. 1 and Examples 1-2 a process for manufacturing CBD crystals comprising: 
extracting from powdered cannabis plant using organic solvent to obtain an extract,
decarboxylating the extract to obtain decarboxylated extract,
distilling the decarboxylated extract using thin film distillation to obtain distillate,
winterizing the distillate (known to a skilled artisan in removing long chain hydrocarbons such as wax) to obtain extract or distillate derivative,
purifying the extract or distillate derivative via a two-step silica gel column chromatography to obtain pure CBD, and
crystallizing pure CBD to obtain CBD crystals.
However, US’908 fails to teach or suggest claimed steps: (c) concentrating the filtered extract to form a concentrated extract; (d) washing the concentrated extract by dissolving the concentrated extract in an organic solvent to form an organic phase and washing the organic phase with an aqueous phase; (e) separating the aqueous phase from the organic phase to form a washed extract; (f) removing the organic solvent from the washed extract to form a concentrated washed extract; (j) applying a vacuum to the post-dewax filtrate to form a post-dewax concentrate; (k) degassing the post-dewax concentrate to form a degassed concentrate; (1) vacuum distilling the degassed concentrate to form a distilled CBD concentrate.
	Accordingly, the closest prior art reference neither anticipates nor reasonably makes obvious the claimed method for manufacturing a CBD isolate (Claim 1) and CBD concentrate (Claim 17).
In view of the foregoing, the claimed processes for manufacturing CBD isolate and CBD concentrate are deemed novel and unobvious.


Conclusion
	Claims 1-15 and 17-19 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622